Exhibit 10.22

Description of Certain Compensatory Arrangements

Executive Compensation

Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its named executive officers (determined by reference to
the Company’s proxy statement dated December 29, 2010). The annual base salary
for calendar year 2012 for each of the Company’s Principal Executive Officer,
Principal Financial Officer, and the other named executive officers is as
follows:

 

Name

   Base Salary  

Timothy E. Guertin,

  

Corporate President and Chief Executive Officer

   $ 952,711   

Dow R. Wilson,

  

Corporate Executive Vice President and Chief Operating Officer

   $ 693,264   

Elisha W. Finney,

  

Corporate Senior Vice President, Finance and Chief Financial Officer

   $ 557,024   

Robert H. Kluge,

  

Corporate Senior Vice President and President, X-ray Products

   $ 437,091   

John W. Kuo,

  

Corporate Vice President, General Counsel and Corporate Secretary

   $ 400,987   

On November 15, 2011, the Compensation and Management Development Committee (the
“Compensation Committee”) set the performance goals for fiscal year 2012 under
the Company’s Management Incentive Plan (“MIP”) for the named executive officers
and certain other executives. The annual cash incentives under the MIP for the
Company’s Section 16 executives (including the named executive officers) are
intended to comply with the exception for performance-based compensation under
Section 162(m) of the Internal Revenue Code. For fiscal year 2012, the
Compensation Committee established a pool of funds equal to one and one-quarter
percent (1.25%) of the Company’s fiscal year 2012 earnings before interest and
taxes (“EBIT”) results (the “MIP Bonus Pool”) to be available for annual cash
incentives under the MIP to this group. The Compensation Committee has
discretion to pay each of these executives less than their corresponding share
of the MIP Bonus Pool. Such discretion shall be exercised by the Compensation
Committee based on the achievement of the following performance goals in fiscal
year 2012 over fiscal year 2011 and any other factors determined by the
Compensation Committee in its sole discretion. In the case of Mr. Guertin,
Ms. Finney, Mr. Wilson and Mr. Kuo, payments under the MIP will be based 40% on
EBIT growth for the Company as a whole, 20% on revenue growth for the Company as
a whole, 20% on net orders growth for the Company as a whole, and 20% on the
executive’s individual performance and such other factors determined by the
Compensation Committee in its sole discretion. In the case of Mr. Kluge, payment
under the MIP will be based 20% on EBIT growth for the Company as a whole, 10%
on revenue growth for the Company as a whole, 10% on net orders growth for the
Company as a whole, 20% on EBIT growth for the X-ray Products business segment,
10% on revenue growth for the X-ray Products business segment, 10% on net orders
growth for the X-ray Products business segment, and 20% on his individual
performance and such other factors determined by the Compensation Committee in
its sole discretion. Payment under the MIP to the named executive officers may
vary from $0 to the maximum of the lesser of two times the target participation



--------------------------------------------------------------------------------

level or a specified percentage of the MIP Bonus Pool based upon achievement
under the performance goals described above.

Set forth below are payout levels for each executive if the target and maximum
levels under the MIP are achieved:

 

    

Target

  

Maximum (the lesser of

the following)

Name

  

As a % of

base salary

  

As a % of

base salary

  

As a % of MIP
Bonus Pool

Timothy E. Guertin

   115%    230%    34%

Elisha W. Finney

   80%    160%    14%

Dow R. Wilson

   85%    170%    18%

Robert H. Kluge

   65%    130%    9%

John W. Kuo

   60%    120%    8%

These executive officers have also been extended certain perquisites, such as
use of a leased automobile under the Company’s Executive Car Program. Under the
Executive Car Program, the Company provides a leased vehicle costing up to
$82,000 for the Chief Executive Officer and leased vehicles costing up to
$68,000 for the other named executive officers. Insurance, maintenance expenses
and fuel costs are also included in the Executive Car Program. Participants have
an option to purchase the car at the end of its three-year lease period or upon
retirement at the lower of its depreciated book value or its fair market value
(based on the Kelley Blue Book Auto Market Report wholesale value).

The Company does not permit its executives to use the Company’s fractionally
owned aircraft for purely personal trips. However, the Company allows and
includes in an executive’s compensation, as applicable, aircraft use
attributable to permitted spousal use of the fractionally owned aircraft for
business purposes and spousal travel on commercial airplanes deemed valuable and
appropriate for business purposes.

The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and unlimited for
the Chief Executive Officer). The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year).

Additionally, for the benefit of the executives, the Company also provides a
Company supplemental contribution match representing retirement contributions
which could not be contributed to the executives’ qualified retirement accounts
due to Internal Revenue Code limitations. The Company also permits executives to
participate in the Company’s Deferred Compensation Plan, under which they may
defer up to 50% of their base salaries and up to 100% of their cash incentives,
and in compensation and benefit programs generally available to all other U.S.
employees, such as the Company’s Employee Incentive Plan, Employee Stock
Purchase Plan, 401(k) Retirement Program and supplemental life and disability
insurance programs.

Compensation of Directors

Annual Cash Compensation. Each non-employee director receives an annual retainer
of $45,000, except that the lead director receives an annual retainer of
$60,000, or in the case of a new director or lead director a pro-rata portion
thereof. The chairs of the Compensation and Management Development Committee and
the Nominating and Corporate Governance Committee also receive an additional
$10,000



--------------------------------------------------------------------------------

annual retainer for serving in these positions, and the chair of the Audit
Committee receives an additional $15,000. Each non-employee director also
receives $2,000 for each Board meeting attended ($1,000 if the Board meeting was
an in-person meeting and the director attended by telephone or video
conference), and $1,500 for each committee meeting attended ($750 if the
committee meeting was an in-person meeting and the director attended by
telephone or video conference). Directors who are employees receive no
compensation for their services as directors. All directors, however, receive
reimbursement for out-of-pocket expenses of the directors’ associated with
attending Board and committee meetings and for expenses related to directors’
continuing education programs. Non-employee directors may elect to receive cash
compensation as full-value shares of the Company’s common stock, at a value
equal to the fair market value of the Company’s common stock on the date that
the foregone cash compensation otherwise would have been paid. Directors may
alternatively elect to defer their retainer and/or meeting fees under the
Company’s Deferred Compensation Plan, subject to the restrictions of applicable
tax laws.

Equity Compensation. New non-employee directors do not receive initial equity
awards, but each continuing non-employee director receives an annual grant of
non-qualified stock options to purchase 5,000 shares of common stock at an
exercise price equal to the fair market value (i.e., the closing price) of the
underlying shares of the Company’s common stock on the date of grant and an
annual grant of Deferred Stock Units having a fair market value on the date of
grant of $100,000, based on the fair market value of the Company’s common stock
on the date of grant (typically the date after the Company’s annual meeting of
stockholders).

Compensation for Levy as a Non-Executive Employee

In his role as a non-executive employee of the Company (and in addition to his
responsibilities as Chairman of the Board), Dr. Levy provides on-going advice
and counsel to the management of the Company on strategic business and
technological matters, and is involved with investor groups and key customers.
In connection with this non-executive employee role, Dr. Levy receives the
following compensation:

 

  •  

base salary of $160,000;

 

  •  

provision of a leased office space;

 

  •  

provision of an administrator; and

 

  •  

eligibility for the Corporation’s non-executive employee health and welfare
benefit plans, subject to his election and contributions towards those benefit
plans, as well as the Employee Incentive Plan.

Dr. Levy is not eligible to participate in the Company’s Management Incentive
Plan and in any executive perquisite programs, including the Executive Car
Program and reimbursement for executive physicals. He is also not eligible for
equity awards, paid personal leave accrual or for any supplemental retirement
contributions in excess of the Company’s matching contributions under the Varian
Medical Systems, Inc. Retirement Plan (the Company’s 401(k) Plan). He does not
receive any separate compensation for his duties serving on the Board but
receives the same reimbursement of expenses as do all other directors.